Exhibit 10.03

 

2005 Directors’ Compensation and Retirement Program

 

In April 2005, an external compensation consultant reviewed the total
compensation for directors.  Specifically, retainer fees, meeting fees,
insurance and stock-based long-term incentives were reviewed using, as the
competitive benchmark, levels of total compensation paid to directors of 30
energy companies 29 of which constitute the peer group used for the company’s
executive performance incentive program, 20 general industry companies of
comparable revenue and capitalization size and 13 companies located in the
company’s geographic area or of other relevance.  Set forth below is the
compensation for non-employee directors.  No compensation is paid to employee
directors for their service as directors.

 


CASH COMPENSATION


 

•        An annual cash retainer of $24,000 is paid to non-employee directors on
a quarterly basis.  This level of retainer was found to be competitive and no
changes were made in 2005 to this compensation component.

 

•         The cash meeting fee is $1,500 for each Board and Committee meeting
attended.  If a non-employee director participates in a meeting by telephone,
the meeting fee is $750.  An additional $1,000 is paid to the Audit Committee
Chair and $500 is paid to each other Committee Chair, for each Committee meeting
attended.  This level of meeting fee was found to be competitive and no changes
were made in 2005 to this compensation component.

 


EQUITY-BASED COMPENSATION


 

•        A grant of 1,000 vested deferred phantom stock units was awarded to
each director.  This grant had approximately the same economic value as the 2004
grant of 1,320 vested deferred phantom stock units because of the increase in
the market price of the company’s common stock.  Dividends will be credited
quarterly in the form of additional stock units.  The value of the stock units
will be paid in cash on the earlier of the director’s death or retirement from
the Board in accordance with the election made under the Directors’ Deferred
Compensation Plan.  The number of phantom stock units, options, or other
stock-based awards, granted in future years will be based on competitive
practices as determined by a nationally recognized external consultant.

 

•        The non-employee directors are subject to stock ownership guidelines,
which require them to hold shares, including share equivalent units, in an
amount equal to two times the annual cash retainer.  Under the guidelines,
directors have up to two years to acquire a sufficient number of shares to meet
this requirement.  All directors currently satisfy this ownership guideline.

 


DEFERRED COMPENSATION


 

•        In connection with the enactment of the American Jobs Creation Act of
2004, the company suspended, effective December 31, 2004, the Directors’
Deferred Compensation Plan and adopted, effective January 1, 2005, the 2005
Directors’ Deferred Compensation Plan.  The Directors’ Deferred Compensation
Plan continues to operate for the sole purpose of administering vested amounts
under the plan on or prior to December 31, 2004.

 

•        Non-employee directors’ retainer and fees may be deferred under the
2005 Directors’ Deferred Compensation Plan until Board service ends or a later
time, as the director may elect.

 

•        In May 1999, the directors’ retirement plan was curtailed and the
accrued benefit of each active director was converted to a stock account
administered under the Directors’ Deferred Compensation Plan.  Imputed dividends
are credited to the account as additional shares.  All participants are vested
upon death or termination of service as a director.  Dr. Domm and Messrs.
McConomy, Rohr and Shapira are the only active directors eligible for benefits
under the retirement plan.  Directors elected after May 1999 are not eligible to
participate in the retirement plan.

 

--------------------------------------------------------------------------------


 

Insurance

 

•        The company also provides non-employee directors with $20,000 of life
insurance, $20,000 of accidental death and dismemberment insurance and $250,000
of travel accident insurance while traveling on business for Equitable
Resources.

 

•        Non-employee directors who joined the Board prior to May 25, 1999 may
designate a civic, charitable or educational organization as beneficiary of a
$500,000 gift funded by a life insurance policy purchased by Equitable
Resources.

 

--------------------------------------------------------------------------------